In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to reschedule a physical examination of the petitioner, the appeal is from a judgment of the Supreme Court, Nassau County, entered February 15, 1977, which dismissed the petition. Judgment reversed, on the law, without costs or disbursements, and petition granted to the extent that the respondent Civil Service Commission is directed to reschedule a physical examination of the petitioner. In the interest of justice, the petitioner-appellant should be afforded an opportunity to be re-examined to ascertain his correct blood pressure, in the light of the fact that he originally passed the medical examination given to him by the Nassau County Civil Service Commission. We distinguish Matter of Hanley v Leonard (52 AD2d 637) where the applicant had not previously taken and passed a physical examination, given by the commission, which included a testing of his blood pressure, as did the petitioner herein. Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.